In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-15-00065-CR
                           ____________________

                       THOMAS AMBRIATI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from the Criminal District Court
                          Jefferson County, Texas
                         Trial Cause No. 11-11408


                          MEMORANDUM OPINION

      A jury found Thomas Ambriati (Ambriati) guilty of two counts of

aggravated sexual assault of B.H.,1 a child younger than fourteen years of age.

Tex.Penal Code Ann. § 22.021 (West Supp. 2014).2 The jury assessed punishment


      1
         We identify the victim by using initials. See Tex. Const. art. I, § 30(a)(1)
(granting crime victims the “right to be treated with fairness and with respect for
the victim‟s dignity and privacy throughout the criminal justice process”).
       2
         Because the amendments to section 22.021 are not material to the elements
of the offense for which Ambriati was charged and convicted, we cite to the
current version of the statute.
                                         1
at two twenty-five year sentences, to run consecutively. Ambriati filed a “Motion

for DNA Re-Testing” under Chapter 64 of the Texas Code of Criminal Procedure

(hereinafter “post-conviction motion”). See Tex. Code Crim. Proc. Ann. art. 64.01

(West Supp. 2014). Ambriati appeals the trial court‟s denial of his post-conviction

motion. See id. art. 64.05 (West 2006). We affirm.

                                   BACKGROUND

Underlying Trial and Conviction

      This Court previously issued an opinion in Ambriati‟s appeal from his

underlying trial and conviction. See Ambriati v. State, No. 09-11-00667-CR, 2012

Tex. App. LEXIS 7594 (Tex. App.—Beaumont Sept. 5, 2012, pet. ref‟d) (mem.

op., not designated for publication) (Ambriati I). We briefly reference the facts

from Ambriati I as necessary to the issue before us in this appeal. We take judicial

notice of the appellate record in Ambriati I. See Jacobs v. State, 115 S.W.3d 108,

112 (Tex. App.—Texarkana 2003, pet. ref‟d) (concluding that appellate court may

take judicial notice of contents of its own file from direct appeal when considering

issues relating to applicant‟s motion for DNA testing).

      In January of 2011, Ambriati was indicted for two counts of aggravated

sexual assault of a child younger than fourteen years of age, based on conduct that

occurred on or about January 1, 1999. The victim, B.H., was twenty-four years old

                                         2
at the time of trial, and she testified that Ambriati is her stepfather. Ambriati I,

2012 Tex. App. LEXIS 7594, at *1. According to B.H., shortly before January 1,

1999, when B.H. was eleven years old, Ambriati touched her breasts and vagina,

outside her clothes, and he put her hands on his penis. Id. She stated that

eventually, Ambriati began touching her underneath her clothes and also made her

touch him in the same manner. Id. at *2. B.H. further testified that, a few days

before her twelfth birthday, Ambriati penetrated her mouth and her sexual organ

with his sexual organ. Id. She explained that Ambriati continued to sexually assault

her two to three times a week for years, sometimes as many as five times a week,

until she was seventeen years old. Id. B.H. testified that Ambriati told her that, if

she told her mother, her mother would not believe her, her mother would leave,

and that B.H. would then be to blame for breaking up the family. Id. B.H. also

testified that Ambriati impregnated her when she was seventeen years old, and that

Ambriati continued to sexually assault her throughout her pregnancy and after the

birth of her child. Id.

       B.H. contacted an attorney about prosecuting Ambriati and gave a statement

to police after B.H. experienced “flashbacks” and “nightmares” about Ambriati. Id.

at **4-5. B.H. explained that she started having nightmares after an out-of-state job

opportunity for her husband arose, and Ambriati left her a threatening message that

                                         3
she could not leave the state with their child. Id. at **3-5. According to B.H., she

had forgotten the sexual assaults, but the nightmares ensuing from Ambriati‟s

threatening message caused her to remember Ambriati‟s sexual assaults from the

time she was eleven years old. Id.

      A police officer with experience investigating sex crimes testified that lack

of recall or delayed recall of sexual assault is typical or not uncommon among

victims of sex crimes. Id. at **5-6. Another police officer testified at trial that

DNA samples were collected from Ambriati, from B.H., and from the child. Id. at

*5. A forensic DNA analyst testified that, upon analyzing the DNA samples, she

determined there was a greater than 99% probability that Ambriati is the father of

B.H.‟s child. Id. Two of B.H.‟s half-brothers testified at trial that they never

noticed anything that made them concerned that a sexual relationship existed

between Ambriati and B.H. Id. at **6-7. B.H.‟s mother testified that she never

noticed anything unusual between Ambriati and B.H. Id. at *7.

      Ambriati testified that he only had intercourse with B.H. once, when she was

seventeen years old, and that it was consensual. Id. He denied having sex with B.H.

when she was younger. Id. Ambriati‟s attorney questioned Ambriati at trial, and

the following exchange occurred:




                                         4
Q. Did you end up having sex with [B.H.] . . . ?

A. Yeah.

      ....

Q. You can‟t explain it, can‟t justify it, right, that it happened, right?

A. I thought afterwards.

Q. I‟m sorry?

A. I felt I knew afterwards.

Q. Well, do you think that alcohol played a part?

A. That‟s not an excuse.

Q. It‟s not an excuse, but do you think it played a part?

A. I don‟t want to say because that sounds like an excuse.

Q. Was that the only time that you ever had sex with her?

A. Uh-huh.

Q. Is that a yes?

A. Yes.

Q. And as a result of that, did she become pregnant?

A. Yeah, I guess.
                                     5
      Q. And you don‟t deny that that‟s your child then if the DNA
      indicates it?

      A. Yeah, if the DNA says it is.

      The jury convicted Ambriati on both counts. Id. at *1. In the appeal of his

conviction, Ambriati challenged the legal sufficiency of the evidence to support the

convictions. Id. at **7-8. We overruled his sufficiency challenge, explaining that

“[v]iewing all of the evidence in the light most favorable to the verdict and

deferring to the jury‟s responsibility to weigh the evidence and to draw reasonable

inferences therefrom, we conclude that the evidence is legally sufficient to support

the verdict.” Id. at *10. The Court of Criminal Appeals denied Ambriati‟s request

for discretionary review. In re Ambriati, No. PD-0119-14, 2014 Tex. Crim. App.

LEXIS 618 (Tex. Crim. App. Apr. 16, 2014). We issued our mandate regarding his

conviction on October 30, 2012.

Ambriati‟s Post-Conviction Motions Relating to DNA Testing

      On November 12, 2014, Ambriati filed a “Motion Requesting Appointment

of Counsel for DNA Testing” with the trial court. The trial court denied the motion

by order dated December 2, 2014, explaining that “reasonable grounds do not exist




                                         6
for the filing of a motion for post-conviction DNA testing[,]” citing the

requirements of Article 64.01(c). See Tex. Code Crim. Proc. Ann. art. 64.01(c).3

      On December 2, 2014, Ambriati filed a pro se “Motion for DNA Re-Testing

Under Chapter 64 of the Texas Code of Criminal Procedure” with the trial court,

requesting “testing and/or re-testing” of hair, blood, or buccal swabs from himself,

from B.H., and B.H.‟s child. See id. art. 64.01. In his post-conviction motion,

Ambriati argued that his conviction “was based predominantly on the DNA

evidence[]” and was “the only alleged evidence that any purported sexual assault

ever occurred,” but that there were problems in the chain of custody and “there was

a high likelihood of contamination and/or tampering from the very onset[.]”

      3
        Article 64.01(c) provides as follows:
             A convicted person is entitled to counsel during a proceeding
      under this chapter. The convicting court shall appoint counsel for the
      convicted person if the person informs the court that the person
      wishes to submit a motion under this chapter, the court finds
      reasonable grounds for a motion to be filed, and the court determines
      that the person is indigent. Counsel must be appointed under this
      subsection not later than the 45th day after the date the court finds
      reasonable grounds or the date the court determines that the person is
      indigent, whichever is later. Compensation of counsel is provided in
      the same manner as is required by:
             (1) Article 11.071 for the representation of a petitioner
             convicted of a capital felony; and
             (2) Chapter 26 for the representation in a habeas corpus hearing
             of an indigent defendant convicted of a felony other than a
             capital felony.
Tex. Code Crim. Proc. Ann. art. 64.01(c) (West Supp. 2014).

                                         7
Ambriati stated in his post-conviction motion that it is his “belief” that the police

detective was hostile to Ambriati. He further argued that the DNA evidence

concerned his paternity of a child that B.H. had when B.H. was more than

seventeen years old, but he was being tried for sexual assaults that allegedly

occurred upon B.H. when she was eleven years old. Ambriati argued that “he is in

no way the biological father of [B.H.‟s] child[], and that the DNA evidence could

have been contaminated, tainted, and/or tampered with.” According to Ambriati,

“[t]he „DNA TEST‟ was material to the conviction, and is also material to the

innocence of Movant, as the prosecutor stated, „no one would believe this, but the

DNA proves it.‟”4

      The trial court denied Ambriati‟s post-conviction motion, without

conducting a hearing, and issued a written order dated December 4, 2014. In the

order the trial court states that “movant has failed to establish, by a preponderance

of the evidence, that he would not have been convicted if exculpatory results had

been obtained through DNA testing.”

      4
           The trial record reflects that, in her closing argument in the underlying
trial, the prosecutor stated:
        . . . [Ambriati‟s] lied to Detective S[.] that he‟s never, ever had sex
        with a child. He‟s never, ever had sex with [B.H.], which, of course,
        was blown out of the water by the DNA results. . . . [N]obody would
        believe [B.H.]. Nobody would believe that this happened until the
        DNA results came back, and he lied about it.

                                         8
                                 ISSUES ON APPEAL

      On appeal, Ambriati states in his brief that the trial court erred in denying his

post-conviction motion for DNA testing because “the Convicting Court cannot say

with certainty, that the jury would have believed the testimony of the alleged

Victim, aside from the DNA evidence, that may have been contaminated.”

Ambriati generally alleges that his constitutional rights were violated by the ruling

of the trial court denying his post-conviction motion, but he does not brief any of

his alleged constitutional challenges. More specifically he states:

      the Appellant‟s Due Process Rights, that are guaranteed under the 14th
      Amendment of the United States Constitution, to confront all evidence
      and testimony against him, and also, his 6th Amendment Rights to a
      fair hearing, guaranteed by the U.S. Constitution and Art. I § 10 of the
      Texas Constitution, were violated by the Trial Court‟s decision to
      deny the DNA re-testing of Appellant, the alleged Victim, and alleged
      Victim‟s child.

Ambriati also contends that the police detective who obtained the DNA samples

was biased against Ambriati, and that the facts would cause “a reasonable person

to question the integrity of these Officer‟s [sic] and thus their ability to properly

collect and submit the material in question.” Further, he states that “tainting or

tampering of the evidence could have resulted.” He argues that other than the DNA

test that showed he was the biological father of B.H.‟s child, “[t]here is „NO

OTHER‟ evidence,” and that the alleged Victim‟s testimony was not credible,

                                          9
because her initial statements and the testimony were based on her dreams of

alleged sexual encounters. According to Ambriati,

      [t]he trial[] seemed to “CENTER AROUND DNA TEST RESULTS”,
      that showed Appellant purportedly fathered the alleged Victim‟s
      oldest child. Said child was conceived 3 months prior to [B.H.‟s] 18 th
      birthday . . . and had nothing to do with the 11 to 14-year-old age
      range that Appellant was on trial for.

      The State contends that the trial court did not err in denying Ambriati‟s post-

conviction motion. The State argues that Ambriati failed to meet the statutory

requirements under Chapter 64, and even if Ambriati could show that someone else

was the father of the child, Ambriati has failed to establish, by a preponderance of

the evidence, that he would not have been convicted if exculpatory results had

been obtained through DNA testing.

                              STANDARD OF REVIEW

      Generally, we review a trial court‟s decision on a motion for DNA testing

under a bifurcated standard of review. See Whitaker v. State, 160 S.W.3d 5, 8 (Tex.

Crim. App. 2004). We afford almost total deference to the trial court‟s

determination of issues of historical fact and issues of application of law to fact

that turn on credibility and demeanor of witnesses. Rivera v. State, 89 S.W.3d 55,

59 (Tex. Crim. App. 2002). We review de novo issues of the application-of-law-to-

fact questions that do not turn on the credibility and demeanor of witnesses. Id. In
                                         10
this case, the trial court did not conduct a live hearing; therefore, we review the

trial court‟s denial of DNA testing de novo. See Smith v. State, 165 S.W.3d 361,

363 (Tex. Crim. App. 2005).

                         POST-CONVICTION DNA TESTING

      “There is no free-standing due-process right to DNA testing[.]” Ex parte

Gutierrez, 337 S.W.3d 883, 889 (Tex. Crim. App. 2011) (citing District Attorney’s

Office v. Osborne, 557 U.S. 52, 61-63 (2009)). Chapter 64 allows a convicted

person to file in the convicting court a motion for post-conviction DNA testing of

biological evidence. Whitfield v. State, 430 S.W.3d 405, 407 (Tex. Crim. App.

2014); see Tex. Code Crim. Proc. Ann. art. 64.01(a). “If the motion meets specific

requirements and the court grants the motion, article 64.04 requires that „the

convicting court shall hold a hearing and make a finding as to whether, had the

results been available during the trial of the offense, it is reasonably probable that

the person would not have been convicted.‟” Whitfield, 430 S.W.3d at 407 (quoting

Tex. Code Crim. Proc. Ann. art. 64.04 (West Supp. 2014)). Under Article 64.01(c),

a convicted person is entitled to the appointment of counsel if the person informs

the court that the person wishes to submit a motion under Chapter 64, the court

finds reasonable grounds for a motion to be filed, and the court determines the




                                         11
person is indigent. Tex. Code Crim. Proc. Ann. art. 64.01(c); see also Lewis v.

State, 191 S.W.3d 225, 227-28 (Tex. App.—San Antonio 2005, pet. ref‟d).

      The purpose of post-conviction DNA testing is to provide a means through

which a defendant may establish his innocence by excluding himself as the

perpetrator of the offense of which he was convicted. See Blacklock v. State, 235
S.W.3d 231, 232-33 (Tex. Crim. App. 2007); Birdwell v. State, 276 S.W.3d 642,

645-46 (Tex. App.—Waco 2008, pet. ref‟d). DNA testing under Chapter 64 is not

to be used for the purpose of attacking the credibility of a trial witness. See Bates v.

State, 177 S.W.3d 451, 454 (Tex. App.—Houston [1st Dist.] 2005, pet. ref‟d)

(“attacks on credibility are not a valid reason for DNA testing under chapter 64”).

      A convicting court may order forensic DNA testing only if the statutory

preconditions of Chapter 64 are met. See Holberg v. State, 425 S.W.3d 282, 284

(Tex. Crim. App. 2014); Bell v. State, 90 S.W.3d 301, 306 (Tex. Crim. App. 2002).

Article 64 contains multiple threshold requirements that must be met before an

applicant is entitled to such testing. See, e.g., Tex. Code Crim. Proc. Ann. arts.

64.01 (motion), 64.03 (West Supp. 2014) (requirements; testing). The convicted

person bears the burden of satisfying all Chapter 64 requirements. See Wilson v.

State, 185 S.W.3d 481, 484 (Tex. Crim. App. 2006). A motion for post-conviction

DNA testing may request testing of evidence “containing biological material.”

                                          12
Tex. Code Crim. Proc. Ann. art. 64.01(a-1). As a threshold matter, therefore, the

convicted person is required to show the evidence sought to be tested contains

biological material. Swearingen v. State, 303 S.W.3d 728, 732 (Tex. Crim. App.

2010). Chapter 64 governs motions for forensic DNA testing and therein it defines

“biological material” in relevant part as:

      . . . an item that is in possession of the state and that contains blood,
      semen, hair, saliva, skin tissue or cells, fingernail scrapings, bone,
      bodily fluids, or other identifiable biological evidence that may be
      suitable for forensic DNA testing[.]

Tex. Code Crim. Proc. Ann. art. 64.01(a)(1). On the motion of a convicted person,

a trial court may order forensic DNA testing of the biological material only if

(1) the court finds: the evidence still exists and is in a condition making DNA

testing possible, and the evidence has been subjected to a sufficient chain of

custody to establish that it has not been substituted, tampered with, replaced, or

altered in any material respect; and (2) the court finds that identity was or is an

issue in the case; and (3) the convicted person establishes by a preponderance of

the evidence that: he or she would not have been convicted if exculpatory results

had been obtained through DNA testing, and the request for testing is not made to

unreasonably delay the execution of sentence or administration of justice. Id. art.

64.03(a).


                                             13
      The motion may request DNA testing only of evidence that either was not

previously subjected to DNA testing or, although previously subjected to DNA

testing, can be subjected to testing with newer testing techniques that would yield

more accurate and probative results. See id. art. 64.01(b). For material that has

previously been DNA-tested, the movant must do more than assert that new testing

techniques would yield more accurate results; he must also show a reasonable

likelihood that the results of new DNA testing would be more probative. See

Routier v. State, 273 S.W.3d 241, 250 (Tex. Crim. App. 2008).

      The statute expressly requires a convicted defendant to show “by a

preponderance of the evidence that . . . the person would not have been convicted

if exculpatory results had been obtained through DNA testing[.]” See Tex. Code.

Crim. Proc. Ann. art. 64.03(a)(2)(A). The Court of Criminal Appeals has

interpreted the phrase “the person would not have been convicted if exculpatory

results had been obtained through DNA testing” to mean a “greater than a 50%

chance that he would not have been convicted if DNA testing provided exculpatory

results. . . .” Leal v. State, 303 S.W.3d 292, 297 (Tex. Crim. App. 2009); see also

Holberg, 425 S.W.3d at 286-87. “A „favorable‟ DNA test result must be the sort of

evidence that would affirmatively cast doubt upon the validity of the inmate‟s

conviction; otherwise, DNA testing would simply „muddy the waters.‟” Gutierrez,

                                        14
337 S.W.3d at 892 (quoting Rivera, 89 S.W.3d at 59). If the favorable or

exculpatory test result would not change the probability that the inmate would have

been convicted, then there is no justification to order any testing, and a movant has

not met his burden if there is sufficient evidence, other than the evidence in

question, to establish his guilt. Id.; Bates, 177 S.W.3d at 453. Article 64.01(a-1)

also requires that the motion be accompanied by an affidavit “containing

statements of fact in support of the motion.” See Tex. Code Crim. Proc. Ann. art.

64.01(a-1).

       A person‟s post-conviction motion under Chapter 64 does not involve any

constitutional considerations. Gutierrez, 337 S.W.3d at 893 (citing Prible v. State,

245 S.W.3d 466, 469 (Tex. Crim. App. 2008)). The trial court is not required to

hold a hearing on the motion, the defendant is not entitled to the same presumption

of innocence or to the application of concepts like the exclusionary rules, and he

does not have a right to confront the witnesses against him. Id. (also citing Rivera,
89 S.W.3d at 58-59, and Thompson v. State, 123 S.W.3d 781, 784-85 (Tex. App.—

Houston [14th Dist.] 2003, pet. ref‟d)). With respect to a Chapter 64 proceeding,

the trial court can also consider statements that were or should have been

inadmissible at trial. Id. at 894.




                                         15
                           CONSTITUTIONAL CHALLENGES

      Although Ambriati generally alleges that the trial court violated his “due

process” rights, his “right to counsel,” and “access to court,” he failed to

adequately brief his constitutional challenges relative to his post-conviction

motion. Texas Rule of Appellate Procedure 38.1(i) provides that the “brief must

contain a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.” Tex. R. App. P. 38.1(i). Conclusory

arguments that cite no authority present nothing for our review. See Vuong v. State,

830 S.W.2d 929, 940 (Tex. Crim. App. 1992); Atkins v. State, 919 S.W.2d 770,

774-75 (Tex. App.—Houston [14th Dist.] 1996, no pet.).

      Ambriati presents this Court with only an abstract assertion that his rights

were violated, with no argument or analysis to support his claims. He does not

address any of the governing legal principles under Chapter 64 or the basis for his

belief that his constitutional rights have been violated, nor does he apply any such

constitutional principles to the facts of this case. Ambriati‟s brief on this issue falls

short of the minimum required to present an issue for appellate review. Because

Ambriati failed to adequately brief the constitutional challenges, he waived error.

See Greer v. State, 999 S.W.2d 484, 488 n.3 (Tex. App.—Houston [14th Dist.]

1999, pet. ref‟d). Furthermore, as we have noted above, a person‟s post-conviction

                                           16
motion under Chapter 64 does not involve any constitutional considerations.

Gutierrez, 337 S.W.3d at 893 (citing to Prible, 245 S.W.3d at 469). Ambriati does

not have the same rights in the Chapter 64 post-conviction proceeding that he had

in his criminal trial. Accordingly, we overrule his constitutional challenges.

                        DENIAL OF POST-CONVICTION MOTION

      With respect to his contention that the trial court erred in denying his post-

conviction motion under Chapter 64, we begin by noting that Ambriati‟s post-

conviction motion sought the collection of new or additional DNA evidence from

the parties involved in the case. Ambriati alleges that the hair, blood or buccal

swab that the State used for determining whether he was the father of the child was

contaminated, and he complains about the chain of custody of the materials that

were previously DNA-tested at trial. His motion did not request testing or retesting

of evidence that “still exists[.]” See id. art. 64.03(a)(1)(A)(i).

      In his affidavit in support of the post-conviction motion, Ambriati restated

his objections to trial testimony concerning the chain of custody of materials

subjected to DNA testing and he challenged the credibility of the witnesses who

testified at trial as to the chain of custody. At trial, Ambriati did not file a motion

for new trial based on chain of custody issues nor did he raise this point as an issue




                                            17
in the appeal of his conviction. See generally Ambriati, 2012 Tex. App. LEXIS

7594.

        Chapter 64 requires the movant to show that the evidence to be tested still

exists and that it was subjected to a sufficient chain of custody. See Tex. Code

Crim. Proc. Ann. art. 64.03(a)(1)(A). In Ambriati‟s post-conviction motion he

argues that the previously-tested DNA material was not subjected to a chain of

custody sufficient to establish “that it has not been substituted, tampered with,

replaced, or altered in any material respect.” Id. Furthermore, Ambriati now seeks

to have the victim, the child, and himself submit new DNA samples.

        At trial, B.H. testified that Ambriati, her stepfather, began sexually

assaulting her when she was eleven years old and that it continued two to three

times a week for years, sometimes as many as five times a week, until she was

seventeen years old. B.H. also testified that Ambriati impregnated her when she

was seventeen years old. See generally Ambriati I, 2012 Tex. App. LEXIS 7594.

Ambriati‟s request for further collection of additional DNA samples and his

contention that the samples previously collected and tested prior to his trial may

have been tainted or tampered with by what he describes as a “biased” detective

possibly relate to the credibility of the witnesses pertaining to whether he is the

father of the child, but would not be exculpatory regarding the alleged sexual

                                         18
assault for which Ambriati was indicted and convicted and would do no more than

merely “muddy the waters.” See Rivera, 89 S.W.3d at 59 (citing Kutzner v. State,

75 S.W.3d 427, 439 (Tex. Crim. App. 2002)). Attacks on credibility are not valid

reasons for ordering post-conviction DNA testing under Chapter 64. Bates, 177
S.W.3d at 454. Accordingly, the trial court could have reasonably concluded that

Ambriati failed to establish the statutory requirements under Chapter 64.5 The

testing Ambriati seeks would neither determine the identity of the person who

sexually assaulted B.H. nor exculpate him and the trial court did not err in

concluding that testing was not required. See Prible, 245 S.W.3d at 470; Bell, 90
S.W.3d at 306.

      5
         Compare to Blacklock v. State, 235 S.W.3d 231 (Tex. Crim. App. 2007). In
Blacklock, the defendant had been convicted of aggravated sexual assault and
aggravated robbery. At trial, the victim identified the defendant as her assailant,
but the DNA test result of the semen taken from the victim was inconclusive. In
the trial, the State relied upon the presence of semen as evidence that the victim
was sexually assaulted. The defendant filed a post-conviction motion for DNA
testing on the semen that was present on the victim‟s undergarment arguing that
due to improved DNA testing techniques it would exclude him as her assailant.
The trial court denied the motion and the court of appeals affirmed on several
grounds, including that the defendant was not entitled to the testing because
identity was not an issue, placing reliance upon the identification by the victim.
The Court of Criminal Appeals reversed, finding that testing was required when
the evidence showed that the victim‟s attacker was the donor of the material for
which testing was required. To this end, the Court stated, “the legislative history of
Chapter 64 of the Texas Code of Criminal Procedure very clearly shows that this is
precisely the situation in which the Legislature intended to provide post-conviction
DNA testing.” Id. at 232-33.
                                         19
      We overrule Ambriati‟s challenges and affirm the trial court‟s order denying

Ambriati‟s post-conviction motion.

      AFFIRMED.


                                                  _________________________
                                                     LEANNE JOHNSON
                                                           Justice


Submitted on August 6, 2015
Opinion Delivered November 12, 2015
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       20